Since the rendition of our opinion and decree herein, we have noticed that an error was committed by the trial court in its judgment, and followed by us, relative to the period for which compensation was awarded. Plaintiff's disability to do work of any reasonable character was round to be total and permanent, and he was granted judgment against defendant in the sum of $7.80 per week, "for a period of 400 weeks," together with interest, less the amounts previously paid to him. We affirmed the ruling.
The correct award for a disability of the mentioned character, under the provisions of the Louisiana Employer's Liability Act, is "sixty-five per centum of wages during the period of disability, not, however, beyond four hundred weeks." Act No. 242
of 1928, p. 357, § 8. The decree must conform to such statutory mandate, and we deem it appropriate and permissible to make the required correction through this medium. No substantive change is effected.
Accordingly, the judgment of the trial court is amended to the extent that the recited weekly payments shall be made during the period of disability, not, however, beyond 400 weeks; and as thus amended, the judgment is affirmed.